Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Fishing net with post and cable pulley system,” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the metes and bounds of the term “near” are unclear.
	Regarding claim 9, the metes and bounds of the phrase “can be” are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Poirot US 3,905,143.

Regarding claim 1, Poirot discloses a fishing device, comprising 
a net disposed in a body of water (figure 1); 
a post installed near a perimeter of the net, the post further including a stem, a portion of the stem being above a surface of the body of water (the embodiment of 62 shown in figure 1 via post/stem 122/124 of figures 12-13); 
a cord (140), the cord being slidably secured to the stem, a first end of the cord being attached to a weight (128), a second end of the cord being attached to the net (as described in at least column 11 line 60-column 12 line 40, etc.); and 
a release mechanism, the release mechanism secures a portion of the cord to keep the weight in a first position (130 as shown and described where securing the weight also secures the cord).

Regarding claim 2, Poirot discloses the fishing device of claim 1, wherein the net is in a box shape without a top surface having a length, a width, and a height (figure 1).

Regarding claim 3, Poirot discloses the fishing device of claim 2, wherein the length, width, and height are each more than 1 feet (column 3 lines 59-64, etc.).

Regarding claim 6, Poirot discloses the fishing device of claim 1, wherein the fishing device includes a cross bar installed at an upper portion of the stem, the cord is slidably in contact with the cross bar (126 best shown in figure 13).

Regarding claim 7, Poirot discloses the fishing device of claim 1, wherein the release mechanism, in response to a trigger, releases the cord, causing the weight to drop from the first position to a second position, the second position is lower than the first position (as previously described and shown in solid/dotted lines in figures 12-13).

Regarding claim 8, Poirot discloses the fishing device of claim 7, wherein, while the weight is dropping from the first position to the second position, at least a portion of the net is pulled above the surface of the body of water (being inherent to those with ordinary skill in the art in view of the previously identified descriptions and represented partially in figure 5).

Regarding claim 9, Poirot discloses the fishing device of claim 1 further including one or more floating pipes that can be inserted underneath a bottom of the net to lift at least a portion of the bottom of the net (30/32 as identified in previous related cases within the metes and bounds of the term “floating”).

Regarding claim 10, Poirot discloses the fishing device of claim 1 further including a bait (88).

Regarding claim 11, Poirot  method for fishing, comprising disposing a net in a body of water; installing a post near the net, a portion of a stem of the post being above a surface of the body of water; slidably securing a cord to the post; securing a weight to a first end of the cord; securing a portion of the net to a second end of the cord; and securing a release mechanism to the stem, wherein the release mechanism is capable to secure or release a portion of the cord (see previous rejections).

Regarding claim 12, Poirot discloses the method of claim 11, comprising waiting for a period of time to allow fishes to aggregate near the net (being inherent to those with ordinary skill in the art).

Regarding claim 13, Poirot discloses the method of claim 11, comprising triggering the release mechanism to release the cord (see previous rejections).

Regarding claim 14, Poirot discloses the method of claim 11, comprising dropping the weight from a first position to a second position, wherein the second position is lower than the first position (see previous rejections).

Regarding claim 15, Poirot discloses the method of claim 11, comprising pulling at least a portion of the net above the surface of the body of water (see previous rejections).

Regarding claim 16, Poirot discloses the method of claim 11, comprising placing a bait near the net (see previous rejections).

Regarding claim 17, Poirot discloses the method of claim 11, comprising inserting one or more floating pipes underneath a bottom of the net to lift a portion of the bottom of the net (see previous rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirot.

Regarding claim 4, Poirot teaches the fishing device of claim 1, but does not specify wherein the post includes a bottom cross installed at a lower portion of the stem.
However, bottom crosses are well known in the art and in general. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a cross, in order to further stabilize the placement of the stem, etc.

Regarding claim 5, Poirot teaches the fishing device of claim 4, wherein the bottom cross is disposed near a bottom surface of the body of water (where figure 1 represents a placement “near” the bottom surface).

Regarding claim 18, Poirot teaches the method of claim 17, but does not specify comprising pushing the one or more floating pipes to concentrate fishes to a desired area.
However, such action would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to achieve efficient fishing tactics, since concentrating fish together for harvest is old and well known in the art, etc.

Regarding claim 19, Poirot teaches the method of claim 18, comprising harvesting the fishes near or in the desired area (being inherent to those with ordinary skill in the art).

Regarding claim 20, Poirot teaches the method of claim 18, but does not specify wherein disposing harvest cages near or in the desired area.
However, harvest cages are old and well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide harvest cages, in order to efficiently harvest other marine stock; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Additional Remarks
	It appears applicant’s post comprising the weight/release mechanism/sliding cord being placed within the body of water/stabilized on the bottom surface of the water/underneath the water, as opposed to on shore (as taught in Poirot), OR the release mechanism directly contacting/engaging the cord might overcome the Poirot reference. Further search and consideration would be required in light of applicant’s formal claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,959,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the references claims recite the same novel features of the present claims, just in an alternate order, that does not change the novelty of the reference/present invention, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644